Citation Nr: 9905106	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-49 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  This case was last before the Board in May 1997, 
at which time it was remanded for further development.  In 
conjunction with the requested development, the RO, in a 
rating decision entered in January 1998, increased the rating 
for the veteran's PTSD from 10 percent to 30 percent 
disabling, with which latter evaluation the veteran continues 
to disagree, and a Supplemental Statement of the Case was 
mailed to the veteran in September 1998.

Thereafter, the appeal was returned to the Board.  


FINDING OF FACT

Current manifestations of the veteran's service-connected 
PTSD include complaint of continued Vietnam-related 
nightmares, with "organized" speech, "intact" judgment and 
no ascertained memory impairment, productive, collectively, 
of not more than definite overall impairment. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent rating for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, 4.7 and Diagnostic Code 9411 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for PTSD, for which the RO 
has assigned a 30 percent rating under the provisions of 
Diagnostic Code 9411 of the Rating Schedule. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disability.  

Pursuant to Diagnostic Code 9411 (1995), the evaluation of 
the veteran's service-connected PTSD turns on the severity of 
his overall social and industrial impairment.  A 30 percent 
rating is warranted where such impairment is of definite 
severity; a 50 percent rating is warranted where such 
impairment is considerable.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  

In addition, effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996).  Pursuant to 
the pertinent aspect of the revised criteria, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events); a 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 61 Fed. Reg. 52, 702 (1996).

With respect to his claim for an increased rating for his 
service-connected PTSD, the veteran indicates that such 
condition continues to be symptomatic.  In this regard, when 
he was examined by VA in August 1995, the veteran asserted 
that he continued to experience Vietnam-related nightmares as 
well as disturbed sleep.  He also indicated that he is in a 
constant state of alertness.  Findings on mental status 
examination included speech which was "organized and to the 
point"; memory was described as being "intact", and the 
veteran was oriented in three spheres; judgment and insight 
were, in each instance, "not impaired".  The pertinent 
diagnosis was PTSD.

When examined by VA in November 1997, the veteran complained 
specifically of experiencing Vietnam-related nightmares 
"approximately once a week".  The VA examiner noted that 
the veteran had " a tendency to isolate [himself] on 
occasion".  Findings on mental status examination included 
an affect which "showed moderate anxiety and depression"; 
recent and remote memory were described as being, in each 
instance, "intact"; insight was "impaired".  The pertinent 
diagnosis was PTSD, and a score of "60-70" was assigned as 
being representative of the veteran's Global Assessment of 
Functioning (GAF).  The examiner opined that the veteran's 
PTSD had worsened from being of "mild" severity to then 
being of "at least moderate" severity.  Most recently, when 
examined by VA in April 1998, the veteran indicated that 
Vietnam-related nightmares ("once a week" in frequency) 
continued to be problematic and that he, therefore, made a 
conscious effort to avoid thinking about events which 
reminded him of Vietnam.  The examiner observed that the 
veteran's drinking and PTSD, in tandem, occasioned 
"considerable" impairment in his interpersonal 
relationships.  On mental status examination, the veteran's 
affect "showed moderate anxiety"; abstract 
conceptualization was described as being "satisfactory", 
and judgment was "intact".  The pertinent assessment was 
PTSD, and a GAF score of "55-70" was assigned.  

In considering the veteran's claim for an increased rating 
for his service-connected PTSD, the Board is of the opinion, 
in light of the reasoning advanced hereinbelow, that an 
increased disability evaluation therefor, at least in 
accordance with the above-stated criteria in effect prior to 
November 1996, is not warranted.  In reaching such 
conclusion, the Board is constrained to point out that the 
veteran's PTSD is not shown, at least per se, to be 
productive of the requisite considerable social impairment 
necessary for the assignment of a 50 percent rating under 
such criteria.  In this regard, while the Board is cognizant 
that the VA examiner in April 1998 noted that the veteran's 
interpersonal relationships were 'considerabl[y]' impaired, 
he indicated, significantly, that the impairment was 
precipitated by the nonservice-related drinking in 
conjunction with his PTSD, as opposed to such impairment 
being traceable solely to disablement associable with the 
latter.  In addition, impairment related to the veteran's 
PTSD would not appear to occasion the requisite considerable 
industrial inadaptability necessary for the assignment of a 
50 percent rating under the above-stated criteria in effect 
prior to November 1996.  In this regard, the Board cannot 
overlook the consideration that the veteran's assigned GAF on 
the most recent VA examination, performed in April 1998, was 
'55-70'.  Since a GAF of 55-60 is indicative of only 
"moderate" industrial impairment, see Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995), the Board is of the view that a 
higher GAF (i.e., indicative of less pertinent disablement) 
in the 55-70 range would clearly not equate with more than 
"definite" industrial impairment (since 'definite' is 
itself, in light of O.G.C. Prec. 9-93, supra, 'more than 
moderate'), the latter being characteristic of pertinent 
disability commensurate with the veteran's presently assigned 
30 percent rating.  In view of the foregoing observations, 
then, the Board is of the view that an increased rating for 
the veteran's service-connected PTSD, at least under the 
criteria contained in Diagnostic Code 9411 (1995), is not 
warranted.

The Board is, in addition, of the opinion that entitlement to 
a rating in excess of 30 percent for the veteran's service-
connected PTSD is not warranted pursuant to the revised 
above-addressed criteria that became effective November 7, 
1996.  In reaching this conclusion, the Board would point out 
that, when the veteran was examined by VA in August 1995, his 
speech was described as being 'organized and to the point', 
in contradistinction to the requisite circumlocutory or 
stereotypical speech which (if present) would otherwise be 
characteristic of disability warranting a 50 percent rating 
under the above-cited revised criteria.  In addition, while 
impairment in abstract thinking, if shown, comprises a factor 
probative of pertinent disability warranting a 50 percent 
rating under the revised criteria, the Board cannot overlook 
that, on the occasion of his examination by VA in April 1998, 
the veteran's ability to engage in abstract conceptualization 
was described as being 'satisfactory'.  Further, while 
impaired judgment, if shown, would in fact be independently 
representative of disability warranting a 50 percent rating 
under the revised criteria, the veteran's judgment, 
significantly, was described as being 'intact' when he was 
examined by VA in November 1997 as well as in April 1998.  
Finally, while impairment of memory is indicative of 
pertinent disablement commensurate with a 50 percent rating 
under the revised criteria, the Board is constrained to point 
out that there was no indication of the same on any of the 
above-cited VA examinations (i.e., performed in August 1995, 
November 1997 and April 1998).  Given the foregoing 
observations, then, the Board is persuaded that, under the 
above-cited revised criteria that became effective on 
November 7, 1996, a pertinent disability rating in excess of 
the 30 percent evaluation presently assigned is not in order.  
61 Fed. Reg. 52, 702 (1996).  

In reaching the foregoing determination, the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected PTSD more closely approximate those 
required for a 50 percent rating than they do the disability 
rating currently assigned.  38 C.F.R. § 4.7. 

ORDER

An increased rating for PTSD is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

